UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
SFMB MANAGEMENT, LLC
                                                                                Civil Action No. 1:21-cv-05041-JMF
                                       Plaintiff,
                                                                                NOTICE OF APPEARANCE
         vs.

STARR SURPLUS LINES INSURANCE
COMPANY

                                         Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

TO:      The Clerk of Court and all parties of record:

         PLEASE TAKE NOTICE that the undersigned counsel, who is admitted to practice in

this Court, hereby appears in the above-referenced action as counsel for Starr Surplus Lines

Insurance Company.

Dated: New York, New York
       June 9, 2021

                                                                  By:        /s/ Samuel B Weiss
                                                                             Samuel B Weiss (5650601)

                                                                   Mound Cotton Wollan & Greengrass LLP
                                                                   One New York Plaza, 44th Fl.
                                                                   New York, New York 10004
                                                                   Tel: (212) 804-4200
                                                                   sweiss@moundcotton.com

                                                                   Attorneys for Starr Surplus Lines Insurance
                                                                   Company
